DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 discloses producing a battery using the method of claim 5, in which the first metal member and second metal member are terminals for the battery. However, the method in claim 5 depends upon claim 1 where the first and second metal members are welded together. It is unclear to the Examiner how a battery would be produced after the terminals have been welded together. 
The specification appears to instead disclose welding internal terminals individually and inspecting the welds to produce a high quality battery, Para. 0059, lines 1-3, “…welding of the internal terminal 12 serving as a current collector terminal of the battery, which is made of copper or a copper alloy, and the external25 terminal 13 of the battery, which is made of aluminum and an aluminum alloy…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20170058702 A, hereinafter Lee) in view of Ichinohe et al. (DE 112017001389 T5, hereinafter Ichinohe).
Regarding claim 1, Lee discloses a method for welding quality inspection comprising (Abstract, lines 1-2, “…quantitative analysis of an intermetallic compound bonding structure occurring in a laser welded portion…”): 
assembling a first metal member and a second metal member made of a different metal material from a metal material of the first metal member to at least partially overlap each other (Page 4, Para. 2, line 1, “Intermetallic compounds were prepared by laser welding aluminum and copper”, where an intermetallic compound inherently means that the two materials are overlapping through the welding process to create an intermediate compound); 
welding a portion in which the first metal member and the second metal member are made to overlap each other in assembling by irradiating the first metal member with laser to form a welded portion that passes through the first metal member and reaches the second metal member (Abstract, lines 1-2, “…an intermetallic compound bonding structure occurring in a laser welded portion…”, where in laser welding a component that needs to be welded will inherently be irradiated by a laser and melted to create a weld; the intermetallic compound is thus construed as the welded portion that passes between the aluminum and copper members).
Lee does not disclose:
obtaining a surface image including the welded portion in which the first metal member and the second metal member are welded; and 
obtaining, based on the surface image, a ratio of an area of an intermetal compound of the first metal member and the second metal member in an image area including at least the welded portion.
However, Ichinohe discloses, in the similar field of examining weld quality, using a camera to capture an image of the weld (Page 4, Para. 2, line 1, “…a camera adapted to take an image of a molten material pool…”, where the image is a surface image, Page 5, last Para., lines 3-6, “…a X -Axis in the image with the welding feed direction 27 coincides in a plane (an image) which is perpendicular to the laser irradiation direction, and 26 denotes a Y -Axis of the image, with a direction perpendicular to the welding feed direction 27 in the plane (the image) which is perpendicular to the laser feed direction.”), using the image of the weld to find the ratio of an area of the intermetal compound (Page 7, Para. 5, last 4 lines, “…possible to detect the shape of the molten material pool (molten material pool shape information or molten material pool shape data) with the weld bead 30 separated from it. By this action, in the present embodiment, the length, the width, a length / width ratio and the area of molten material accumulation can be detected.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality analysis of indifferent materials in Lee with the additional steps of taking a surface image and examining the ratio of the welded area as taught by Ichinohe.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of quantitatively determining weld quality through a comparison of a predicted value with a reference value that is obtained using information such as the ratio of the welded area, as stated by Ichinohe, Claim 7, last 5 lines, “…a predictive value calculation section configured to obtain a predicted value of the weld penetration depth of the molten material pool on the basis of the molten material pool shape information…a quality determination section configured to determine the quality of the welding by comparing the predicted value with a reference value.”.
	Regarding claim 2, modified Lee teaches the method according to claim 1, as set forth above, discloses obtaining a ratio of an area of an intermetal compound, the ratio of the area of the intermetal compound of the first metal member and the second metal member in the welded portion is obtained based on the surface image (Inherently disclosed in teaching from Ichinohe, Page 7, Para. 5, last 4 lines, “…possible to detect the shape of the molten material pool (molten material pool shape information or molten material pool shape data) with the weld bead 30 separated from it. By this action, in the present embodiment, the length, the width, a length / width ratio and the area of molten material accumulation can be detected.”, where the ratio is determined from the image, Page 7, Para. 4, lines 3-4, “…binary conversion of an image in this rectangle 35 which detects an area that appears white…”).
	Regarding claim 3, modified Lee teaches the method according to claim 2, as set forth above, discloses wherein the first metal member is made of copper or a copper alloy and the second metal member is made of aluminum and aluminum alloy (Inherently disclosed in Lee, Page 4, Para. 2, line 1, “Intermetallic compounds were prepared by laser welding aluminum and copper.”).

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20170058702 A, hereinafter Lee) in view of Ichinohe et al. (DE 112017001389 T5, hereinafter Ichinohe) in further view of Harwig et al. (US 5225654 A1, hereinafter Harwig).
	Regarding claim 4, modified Lee teaches the method according to claim 1, as set forth above, discloses further comprising: evaluating, when the ratio of the area of the intermetal compound compared to a threshold value to determine weld quality (Inherently disclosed in teaching from Ichinohe, Claim 7, last 5 lines, “…a predictive value calculation section configured to obtain a predicted value of the weld penetration depth of the molten material pool on the basis of the molten material pool shape information…a quality determination section configured to determine the quality of the welding by comparing the predicted value with a reference value.”).
Modified Lee does not disclose:
if the ratio of the area of the intermetal compound is lower than aPage 2 of 7Appl. No. 16/746,091 Reply to May 6, 2022 Non-Final Office ActionAugust 4, 2022threshold set in advance, that quality of the welded portion is good.
 However, Harwig discloses, in the similar field of welding quality inspection, a need to maintain weld penetration ratio below a threshold value in order to produce good weld quality (Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Lee with the maintenance of lower threshold ratios for higher weld quality as taught by Harwig.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of understanding which penetration ratios will produce high quality welds depending on a threshold, as stated by Harwig, Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51.
In addition, regarding the penetration ratio being lower than a threshold value so that the weld quality is deemed good, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different threshold values that represent the peak before weld quality becomes unacceptable. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art as Ichinohe discusses a threshold value for the penetration ratio to determine weld quality but does not specify whether more or less ratio with respect to the threshold would be desirable. Through examples in the prior art, such as Harwig where the weld quality is good below a threshold penetration ratio, experimentation could be done to determine what threshold value would work for modified Lee.

	Regarding claim 7, Lee discloses a welding quality inspection device (Abstract, lines 1-2, “…quantitative analysis of an intermetallic compound bonding structure occurring in a laser welded portion…”, where the system contains imaging components).
	Lee does not disclose:
a camera configured to obtain a surface image of an inspection target object in which a first metal member and a second metal member made of a different metal material from a metal material of the first metal member are welded, the surface image including a welded portion in which the first metal member and the second metal member are welded; 
an image processing section configured to obtain, based on the surface image including the welded portion, which has been taken by the camera, a ratio of an area of an intermetal compound of the first metal member and the second metal member in an image area including at least the welded portion; and 
a determination processing section configured to determine, when the ratio of the area of the intermetal compound is lower than a threshold set in advance, that quality of the welded portion is good.
However, Ichinohe discloses, in the similar field of examining weld quality, using a camera to capture an image of the weld (Page 4, Para. 2, line 1, “…a camera adapted to take an image of a molten material pool…”, where the image is a surface image, Page 5, last Para., lines 3-6, “…a X -Axis in the image with the welding feed direction 27 coincides in a plane (an image) which is perpendicular to the laser irradiation direction, and 26 denotes a Y -Axis of the image, with a direction perpendicular to the welding feed direction 27 in the plane (the image) which is perpendicular to the laser feed direction.”), using the image of the weld to find the ratio of an area of the intermetal compound (Page 7, Para. 5, last 4 lines, “…possible to detect the shape of the molten material pool (molten material pool shape information or molten material pool shape data) with the weld bead 30 separated from it. By this action, in the present embodiment, the length, the width, a length / width ratio and the area of molten material accumulation can be detected.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality analysis of indifferent materials in Lee with the additional steps of taking a surface image and examining the ratio of the welded area as taught by Ichinohe.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of quantitatively determining weld quality through a comparison of a predicted value with a reference value that is obtained using information such as the ratio of the welded area, as stated by Ichinohe, Claim 7, last 5 lines, “…a predictive value calculation section configured to obtain a predicted value of the weld penetration depth of the molten material pool on the basis of the molten material pool shape information…a quality determination section configured to determine the quality of the welding by comparing the predicted value with a reference value.”.
Furthermore, Harwig discloses, in the similar field of welding quality inspection, a need to maintain weld penetration ratio below a threshold value in order to produce good weld quality (Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Lee with the maintenance of lower threshold ratios for higher weld quality as taught by Harwig.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of understanding which penetration ratios will produce high quality welds depending on a threshold, as stated by Harwig, Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51.
In addition, regarding the penetration ratio being lower than a threshold value so that the weld quality is deemed good, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different threshold values that represent the peak before weld quality becomes unacceptable. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art as Ichinohe discusses a threshold value for the penetration ratio to determine weld quality but does not specify whether more or less ratio with respect to the threshold would be desirable. Through examples in the prior art, such as Harwig where the weld quality is good below a threshold penetration ratio, experimentation could be done to determine what threshold value would work for modified Lee.
	Regarding claim 8, modified Lee teaches the apparatus according to claim 7, as set forth above, discloses wherein the image processing section includes a first processing module configured to define an image area including the welded portion and having an area set in advance in the surface image (Inherently disclosed in teaching from Ichinohe, Page 4, Para. 3, lines 2-3, “…material accumulation shape information by performing image processing on an image of the molten material pool captured by the camera…”, where Fig. 4, 35 is the rectangular area that circumscribes the molten material pool), and a second processing module configured to extract the intermetal compound of the first metal member and the second metal member in the image area, and is configured to obtain the ratio of the area of the intermetal compound extracted Page 3 of 7Appl. No. 16/746,091Reply to May 6, 2022 Non-Final Office ActionAugust 4, 2022by the second processing module in the image area defined by the first processing module (Inherently disclosed in teaching from Ichinohe, Page 7, Para. 5, last 2 lines, “By this action, in the present embodiment, the length, the width, a length / width ratio and the area of molten material accumulation can be detected.”, where the image processing is based on the change in luminance and is construed as an additional step).
	Regarding claim 9, modified Lee teaches the apparatus according to claim 7, as set forth above, discloses wherein the image processing section includes a first processing module configured to extract the welded portion in the surface image (Inherently disclosed in teaching from Ichinohe, Page 4, Para. 3, lines 2-3, “…material accumulation shape information by performing image processing on an image of the molten material pool captured by the camera…”, where Fig. 4, 35 is the rectangular area that circumscribes the molten material pool), and a second processing module configured to extract the intermetal compound of the first metal member and the second metal member in the welded portion, and is configured to obtain a ratio of an area of the intermetal compound extracted by the second module in the welded portion extracted by the first processing module (Inherently disclosed in teaching from Ichinohe, Page 7, Para. 5, last 2 lines, “By this action, in the present embodiment, the length, the width, a length / width ratio and the area of molten material accumulation can be detected.”, where the image processing is based on the change in luminance and is construed as an additional step).

 Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20170058702 A, hereinafter Lee) in view of Ichinohe et al. (DE 112017001389 T5, hereinafter Ichinohe) in further view of Ishida (JP 2000235852 A).
	Regarding claim 5, modified Lee teaches the method according to claim 1, as set forth above, discloses wherein the first metal member and second metal member are used in positive and negative electrodes for a battery (Inherently disclosed in Lee, Page 2, Para. 2, lines 9-11, “On the other hand, when constructing a positive / negative electrode in manufacturing a battery, a positive / negative electrode junction is required to electrically connect the cell and the cell, and a hetero-junction method using aluminum and copper or the like is generally used.”).
Modified Lee does not disclose:
specifically where the first metal member is a current collector terminal of a battery, which is made of copper or a copper alloy, and the second metal member is an external terminal of the battery, which is made of aluminum and aluminum alloy.
However, Ishida discloses, in the field of batteries, where copper can be used as the current collector terminal in a battery (Para. 0005, line 5, “…copper foil is used for the negative electrode current collector…”) and aluminum can be used as the external terminal of a battery (Abstract, lines 5-6, “A positive electrode 5 formed of an aluminum plate as an external terminal…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metal materials in modified Lee to be used in a battery as taught by Ishida.
	Regarding the use of copper and aluminum in batteries, it is the Examiner’s position that such a modification would be obvious to make for one of ordinary skill in the art. Lee inherently states that aluminum and copper can be used in battery systems, where there is a demand to have the two materials bonded, Page 2, Para. 2, lines 6 from end, “…positive / negative electrode in manufacturing a battery, a positive / negative electrode junction is required to electrically connect the cell and the cell, and a hetero-junction method using aluminum and copper or the like is generally used… there is also a demand for a bonding body in which a copper member and an aluminum member are bonded.”. Ishida then shows that copper and aluminum can be used in a battery. Since Lee discusses the use of the welding in batteries, Ishida shows that batteries made from copper and aluminum are possible, and Lee limits the weld to be used in electronic and electrical parts of which batteries are included, it would be obvious to use copper and aluminum as terminals in a battery.
	Regarding claim 6, modified Lee teaches the method according to claim 5, as set forth above, discloses producing a battery (Inherently disclosed in Lee, Page 2, Para. 2, lines 3-5 from end, “…manufacturing a battery, a positive / negative electrode junction is required to electrically connect the cell and the cell, and a hetero-junction method using aluminum and copper or the like is generally used.”). 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20170058702 A, hereinafter Lee) in view of Ichinohe et al. (DE 112017001389 T5, hereinafter Ichinohe) in view of Ishida (JP 2000235852 A) and in view of Harwig et al. (US 5225654 A1, hereinafter Harwig).
	Regarding claim 10, Lee discloses a welding quality inspection device (Abstract, lines 1-2, “…quantitative analysis of an intermetallic compound bonding structure occurring in a laser welded portion…”, where the system contains imaging components) comprising: copper and aluminum welded for use in a battery system (Page 2, Para. 2, lines 3-6 from end, “…a positive / negative electrode in manufacturing a battery, a positive / negative electrode junction is required to electrically connect the cell and the cell, and a hetero-junction method using aluminum and copper or the like is generally used.”).
	Lee does not disclose: 
a camera configured to obtain, for an inspection target object in which a current collector terminal of a battery, which is made of copper or a copper alloy, and an external terminal of the battery, which is made of aluminum or an aluminum alloy, are welded, a surface image including a welded portion in which the current collector terminal and the external terminal are welded; 
an image processing section configured to obtain, based on the surface image including the welded portion, which has been taken by the camera, a ratio of an area of an intermetal compound of the copper or the copper alloy and the aluminum or the aluminum alloy in an image area including at least the welded portion; and 
a determination processing section configured to determine, when the ratio of the intermetal compound is lower than a threshold set in advance, that quality of the welded portion is good.
However, Ichinohe discloses, in the similar field of examining weld quality, using a camera to capture an image of the weld (Page 4, Para. 2, line 1, “…a camera adapted to take an image of a molten material pool…”, where the image is a surface image, Page 5, last Para., lines 3-6, “…a X -Axis in the image with the welding feed direction 27 coincides in a plane (an image) which is perpendicular to the laser irradiation direction, and 26 denotes a Y -Axis of the image, with a direction perpendicular to the welding feed direction 27 in the plane (the image) which is perpendicular to the laser feed direction.”), using the image of the weld to find the ratio of an area of the intermetal compound (Page 7, Para. 5, last 4 lines, “…possible to detect the shape of the molten material pool (molten material pool shape information or molten material pool shape data) with the weld bead 30 separated from it. By this action, in the present embodiment, the length, the width, a length / width ratio and the area of molten material accumulation can be detected.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality analysis of indifferent materials in Lee with the additional steps of taking a surface image and examining the ratio of the welded area as taught by Ichinohe.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of quantitatively determining weld quality through a comparison of a predicted value with a reference value that is obtained using information such as the ratio of the welded area, as stated by Ichinohe, Claim 7, last 5 lines, “…a predictive value calculation section configured to obtain a predicted value of the weld penetration depth of the molten material pool on the basis of the molten material pool shape information…a quality determination section configured to determine the quality of the welding by comparing the predicted value with a reference value.”.
Further, Ishida discloses, in the field of batteries, where copper can be used as the current collector terminal in a battery (Para. 0005, line 5, “…copper foil is used for the negative electrode current collector…”) and aluminum can be used as the external terminal of a battery (Abstract, lines 5-6, “A positive electrode 5 formed of an aluminum plate as an external terminal…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the metal materials in modified Lee to be used in a battery as taught by Ishida.
	Regarding the use of copper and aluminum in batteries, it is the Examiner’s position that such a modification would be obvious to make for one of ordinary skill in the art. Lee inherently states that aluminum and copper can be used in battery systems, where there is a demand to have the two materials bonded, Page 2, Para. 2, lines 6 from end, “…positive / negative electrode in manufacturing a battery, a positive / negative electrode junction is required to electrically connect the cell and the cell, and a hetero-junction method using aluminum and copper or the like is generally used… there is also a demand for a bonding body in which a copper member and an aluminum member are bonded.”. Ishida then shows that copper and aluminum can be used in a battery. Since Lee discusses the use of the welding in batteries, Ishida shows that batteries made from copper and aluminum are possible, and Lee limits the weld to be used in electronic and electrical parts of which batteries are included, it would be obvious to use copper and aluminum as terminals in a battery.
Furthermore, Harwig discloses, in the similar field of welding quality inspection, a need to maintain weld penetration ratio below a threshold value in order to produce good weld quality (Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the weld quality inspection system in modified Lee with the maintenance of lower threshold ratios for higher weld quality as taught by Harwig.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of understanding which penetration ratios will produce high quality welds depending on a threshold, as stated by Harwig, Abstract, line 6, “…maintaining the penetration ratio at less than 0.74.”, where the goal of the, “…process is…weld quality is most important…”, Page 8, Section 5, lines 49-51.
In addition, regarding the penetration ratio being lower than a threshold value so that the weld quality is deemed good, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose different threshold values that represent the peak before weld quality becomes unacceptable. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art as Ichinohe discusses a threshold value for the penetration ratio to determine weld quality but does not specify whether more or less ratio with respect to the threshold would be desirable. Through examples in the prior art, such as Harwig where the weld quality is good below a threshold penetration ratio, experimentation could be done to determine what threshold value would work for modified Lee.
	Regarding claim 11, modified Lee teaches the apparatus according to claim 10, as set forth above, discloses wherein the image processing section includes a first processing module configured to extract an image area including the welded portion and having an area set in advance in the surface image (Inherently disclosed in teaching from Ichinohe, Page 4, Para. 3, lines 2-3, “…material accumulation shape information by performing image processing on an image of the molten material pool captured by the camera…”, where Fig. 4, 35 is the rectangular area that circumscribes the molten material pool), and a second processing module configured to extract an intermetal compoundPage 4 of 7Appl. No. 16/746,091Reply to May 6, 2022 Non-Final Office ActionAugust 4, 2022 of the copper or the copper alloy and the aluminum or the aluminum alloy in the image area, and is configured to obtain a ratio of an area of the intermetal compound extracted by the second module in the image area extracted by the first module (Inherently disclosed in teaching from Ichinohe, Page 7, Para. 5, last 2 lines, “By this action, in the present embodiment, the length, the width, a length / width ratio and the area of molten material accumulation can be detected.”, where the image processing is based on the change in luminance and is construed as an additional step).
	Regarding claim 12, modified Lee teaches the apparatus according to claim 10, as set forth above, discloses wherein the image processing section includes a first processing module configured to extract the welded portion in the surface image (Inherently disclosed in teaching from Ichinohe, Page 4, Para. 3, lines 2-3, “…material accumulation shape information by performing image processing on an image of the molten material pool captured by the camera…”, where Fig. 4, 35 is the rectangular area that circumscribes the molten material pool), and a second processing module configured to extract the intermetal compound of the copper or the copper alloy and the aluminum or the aluminum alloy in the welded portion, and is configured to obtain a ratio of an area of the intermetal compound extracted by the second module in the welded portion extracted by the first processing module (Inherently disclosed in teaching from Ichinohe, Page 7, Para. 5, last 2 lines, “By this action, in the present embodiment, the length, the width, a length / width ratio and the area of molten material accumulation can be detected.”, where the image processing is based on the change in luminance and is construed as an additional step).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
09/01/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761